Simmons, C. J.
This being an application for temporary alimony, founded on a libel for divorce brought by the husband, and 'the evidence showing that he was a chronic invalid, with a diseased spine, incapable of performing physical labor, without means and out of employment, save only as to a situation in a hotel at nominal wages, which he held more as a matter of charity on the part of the proprietor than because of any real ability to render services, it was an abuse of discretion to require him to pay $105.00 in cash and $30 per month additional until the termination of the divorce case. Judgment reversed.